DETAILED ACTION
This Office Action is in response to the Request for Continued Examination following the IDS after payment of the issue fee under the QPIDS program all filed on 06/27/2022.
In the filed response, no claims have been amended, with claims 1, 14, 20, and 21 being independent claims. Further, Claims 3, 7, 9, 16, and 19 have been previously canceled. 
Accordingly, Claims 1, 2, 4-6, 8, 10-15, 17-18, and 20-25 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.	

Response to Arguments
2.	Upon review of the filed IDSs under the QPIDS program (06/27/2022), the Examiner found Park at al. US 2020/0186820 A1, hereinafter referred to as Park, to be relevant art. After carefully going through Applicant’s priority documents, the Examiner respectfully submits the following:
a. PCT/CN2018/105193 on 09/12/2018 appears to address all of the claimed features of the instant application in relation to HMVP candidates. See for e.g. figures 34A-34B with reference to ¶00219-¶00232.
b. PCT/CN2018/093987 on 07/02/2018 appears to show obtaining a new motion candidate from a coded block and pruning the LUTs before a new candidate is added to the LUTs, however, there is no indication that this relates to HMVP candidates as required. See pg. 46, ¶00360.
c. PCT/CN2018/093663 on 06/29/2018 does not appear to address the claimed features of the instant application. Therefore in light of the foregoing, the Examiner respectfully submits the earliest priority document that provides support for the claimed features is PCT/CN2018/105193 dated 09/12/2018; hence for the purposes of examination, the effective filing data is 09/12/2018.   
3.	The effectively filed date of Park’s foreign priority in the WIPO published PCT document WO 2020/036417 A1 is 08/13/2018 which provides corresponding support as referenced in the office action below. Thus Park’s teachings are found to be relevant in light of the claimed features of the instant application.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. One possibility for example would be to incorporate the subject matter from ¶00582 of the specification, i.e. “wherein a first table of the set of tables is updated with motion information only from Advanced Motion Vector Prediction (AMVP) coded blocks, and wherein a second table of the set of tables is updated with motion information from AMVP and merge coded blocks” or the subject matter from ¶00583 “wherein a first table of the set of tables is updated with motion information only from inter coded blocks, and wherein a second table of the set of tables is updated with motion information from blocks coded with intra block copy mode” into the independent claims, since Park does not appear to disclose updating more than one table according to the foregoing modes.  Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 1, 2, 4-6, 8, 10-15, 17-18, and 20-25 have been examined and are pending.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 10-15, 17-18, and 20-25 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Park et al. US 2020/0186820 A1, hereinafter referred to as Park, where Park discloses an inter prediction method based on History-Based Motion Vectors (e.g. abstract and ¶0002). Please see below for details.
Regarding claim 1, (Previously Presented) Park discloses “A method of processing video data, comprising: deriving motion information for a first video block, wherein one or more HMVP (history- based motion vector prediction) candidates of one or more tables are selectively checked in an order [Reference Park’s FIFO rule employed in the HMVP table updating process, where said FIFO rule denotes an ordering of the candidates that can be selectively checked as per Fig. 9. Further Fig. 10 shows selectively checking for redundancy in said candidates. See pg. 66 Figs. 2a-2b, respectively, of Park’s priority support.] and whether to add the one or more HMVP candidates or at least one motion vector of the one or more HMVP candidates to a motion candidate list or not is based on a result of the checking during a motion candidate list construction process which is used to derive the motion information for the first video block [If a candidate is deemed redundant, it is removed and then a new candidate is added. See Fig. 10 and ¶0129. The foregoing process can be applied for a given video block (e.g. a 1st video block). Also refer to Fig. 8 of Park with reference to pg. 65 Fig. 1 of priority support], wherein each table of the one or more tables includes HMVP candidates derived from previously coded video blocks that are coded prior to the first video block [Fig. 8 of Park shows the table includes decoded motion information of prior coded video which can then be used to decode a current block. See ¶0124-0126]; and performing a conversion between the first video block and a bitstream of a video including the first video block- based on the motion information [See ¶0124-0126 where the current block can be decoded via the candidates from the loaded HMVP table. Decoding is understood as the conversion of the current block to a decoded bitstream based on the motion information of said table. Reference decoding apparatus shown in Figs. 1.1 and 1.3 pgs. 6 and 12 of priority support, respectively], wherein an arrangement of the HMVP candidates in a table is based on a sequence of addition of the motion candidates into the table [Reference the HMVP table update depicted in Fig. 9. Analogous to Fig. 9, see pg. 66 Fig. 2a of Park’s priority support ] and at least one HMVP candidate in the table is deleted to add a new HMVP candidate into the table when the table is full before the new HMVP candidate is added to the table [Fig. 9 (and pg. 66 Fig. 2a of priority support) illustrates application of a FIFO rule. If table size is 16 (i.e. 16 HMVP candidates are present) and FIFO rule is applied, the oldest candidate is removed and a new HMVP candidate is added (e.g. ¶0126-0128). Also reference ¶0153 for added support], wherein the method further comprises: determining whether to use the motion information for the first video block to update the one or more tables [Fig. 8 (¶0126) indicates motion information of the current block may be updated in the table, thus implying a determining step]; and deriving, based on one or more updated tables, motion information for a subsequent video block to perform the conversion for the subsequent video block. [If added, the table is updated according to the FIFO rule (Fig. 9)  or a limited FIFO rule (Fig. 10) so as to be used for decoding subsequent video blocks] 
Regarding claim 2, (Original) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses “wherein the first video block is coded using an inter-coding mode which uses reference samples from at least one different picture.”  [See the inter-prediction based video decoding method of Fig. 5 which can apply to any block. Said method is known to use reference samples from for e.g. previously decoded pictures. Reference inter prediction (e.g. merge mode and AMVP) on pg. 24 of priority support]
Regarding claim 4, (Previously Presented) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further suggests “wherein the determining comprises: determining, based on the properties of the first video block [Since the meaning of “properties” of the first video block is not explicitly defined in the specification (¶00606), this is given the BRI to mean any characteristic of a block of video (e.g. spatial characteristics, etc.). As such, see Park’s current block in a current CTU that is located in a CTU row when processing a first-ordered CTU (e.g. ¶0011), whether using the motion information of the first video block to update the one or more tables.” [If the foregoing occurs, the HMVP buffer is initialized (e.g. ¶0011). Reference Fig. 13. Given the BRI of updating a table, an initialized buffer can be understood as updating the buffer with a zero number of candidates. See Figs. 4-7 on pgs. 68-71 of priority support.]
Regarding claim 5, (Previously Presented) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses “wherein checking the one or more HMVP candidates of the one or more tables is determined at least based on a number of HMVP candidates in the motion candidate list not reaching a maximally allowed number.” [See for e.g. ¶0130 where pruning checks may be applied to the HMVP candidates during the merge candidate list constitution procedure. Once the total number of available candidates reaches the maximum number, the procedure ends; hence, while the list is being constructed, it has not yet reached the maximum number. Reference pg. 66 of priority support] 
Regarding claim 6, (Original) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses “wherein the motion candidate list is one of a merge candidate list [See the merge candidate list in for e.g. ¶0130] and an Advanced Motion Vector Prediction (AMVP) candidate list.”  [See the (A)MVP candidate list in for e.g. ¶0131. Reference inter prediction (e.g. merge mode and AMVP) on pg. 24 of priority support]
Regarding claim 8, (Original) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses “wherein the motion information includes at least one of: a prediction direction, a reference picture index, motion vector values, intensity compensation flag, affine flag, motion vector difference precision, filter parameters, motion vector difference value, or indications of blocks where the motion information is coming from.” [Given the “or” limitation above, Park ¶0065 teaches motion information may include a motion vector. Also refer to ¶0083. Pg. 24 of priority support identifies merge mode and AMVP, where motion vectors are maintained in a candidate list] 
Regarding claim 10, (Original) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further teaches “wherein a table of the one or more tables is updated with motion information from AMVP and merge coded blocks.”  [See ¶0123 with respect to the HMVP candidates being merge or MVP candidates. The (A)MVP candidate list is discussed in for e.g. ¶0131. Reference inter prediction (e.g. merge mode and AMVP) on pg. 24 of priority support]
Regarding claim 11, (Original) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further teaches or suggests “wherein a table of the one or more tables is updated with motion information only from blocks coded with the inter mode.” [Per ¶0002, Park discloses the history-based motion vector for an inter-prediction method which seems to suggest the operations involving the HMVP tables only relate to the inter-mode]
Regarding claim 12, (Previously Presented) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses  “wherein the conversion includes encoding the first video block into the bitstream.”  [See Park’s encoder 200 (Fig. 2). Refer to encoding apparatus on pg. 6 of priority support.]
Regarding claim 13, (Previously Presented) Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Park further discloses “wherein the conversion includes decoding the first video block from the bitstream.”  [See Park’s decoder 300 (Fig. 3). Refer to decoding apparatus on pg. 6 of priority support]
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the clamed hardware and software, see for e.g. ¶0173 of Park.
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6. As to the clamed hardware and software, see for e.g. ¶0173 of Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486